Case: 2:20-cv-00258-EAS-KAJ Doc #: 36 Filed: 03/17/21 Page: 1 of 13 PAGEID #: 1097




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


REBECCA MCNEIL, et. al.,
                                                           Case No. 2:20-cv-258
                  Plaintiffs,                              JUDGE EDMUND A. SARGUS, JR.
                                                           Magistrate Judge Kimberly A. Jolson
         v.

MOUNT CARMEL HEALTH SYSTEM, et. al.,

                  Defendants.

                                          OPINION AND ORDER

         The matter before the Court is Defendants Mount Carmel Health System (“Mount

Carmel”), Trinity Health Corporation (“Trinity Health”), and Edward Lamb’s (collectively

“Defendants”) Motion to Dismiss. (ECF No. 21.) Plaintiffs Rebecca McNeil, Beth Macioce-

Quinn, Earlene Romine, Edward Wright, Brandi Wells, Akeela Bowens, Chad Readout, Jessica

Sheets, and Deron Lundy (collectively “Plaintiffs”) have responded, (ECF No. 22), and

Defendants have replied. (ECF No. 23.) For the reasons stated below, Defendants’ Motion to

Dismiss (ECF No. 21) is GRANTED in part and DENIED in part.

                                                         I.

         Plaintiffs are nine former employees of Mount Carmel who worked with and around the

“now-publicly-vilified” Dr. William S. Husel. (Compl. at ¶ 1, ECF No. 8.) They have sued

Defendants asserting, inter alia, a cause of action for defamation. 1 (Notice of Removal, ECF No.

1; Compl. at PageID# 512, ECF No. 8.) Because Defendants move to dismiss Plaintiffs’




1
 Plaintiffs assert other causes of action that are not the subject of Defendants’ motion. (Compl. at PageID# 523,
524, 526, ECF No. 8.)
Case: 2:20-cv-00258-EAS-KAJ Doc #: 36 Filed: 03/17/21 Page: 2 of 13 PAGEID #: 1098




defamation cause of action under Federal Rule of Civil Procedure 12(b)(6), the allegations in the

Complaint are taken as true and are as follows:

        During the years that Plaintiffs worked with and around Dr. Husel, some of the patients

who were admitted to ICUs suffered from grave medical conditions, and occasionally the families

of these patients would request for life support to be withdrawn so that the patient’s suffering might

be abated. (Id. at ¶ 2.) In preparation for cases like these, the staff of these ICUs developed policies

and procedures designed to alleviate patient suffering and provide care until the end. (Id. at ¶¶ 3,

169.) These policies and procedures were approved by senior management at Mount Carmel and

remained practically unchanged from 2014 until 2018. (Id. at ¶ 3.) They did not, however, include

any policies or guidelines for “dosing of pain medication in connection with palliative extubation.”

(Id. at ⁋ 141 (emphasis removed).)

        Mount Carmel had a system in place whereby employees could submit a “voice report”

detailing any work-related concern. (Id. at ¶ 209.) On October 26, 2018, Katie Barga, the Vice

President of Risk Management at the hospital, submitted a voice report expressing concern over

Dr. Husel prescribing 1000 mcg of fentanyl during a palliative extubation of a patient the previous

night. (Id. at ¶ 219.) On November 19, 2018, a second voice report was filed regarding Dr. Husel’s

ordering of 1000 mcg of fentanyl for use on a patient prior to palliative extubation. (Id. at ¶¶ 230,

235.) A few days later, on November 21, a pharmacist filed a third and final voice report, this one

concerning Dr. Husel’s written order of 2000 mcg of fentanyl for use on a patient with a significant

opioid tolerance. (Id. at ¶¶ 264, 266.) That day, a meeting was held, including Katie Barga, Sean

McKibben (President and Chief Operating Officer), Janet Whittey (Chief Pharmacy Officer),

Mavis Kramer (Director of Patient Care Services), Dina Bush (Chief Nursing Officer), Dr. Larry

Swanner (Vice President of Medical Affairs), and Plaintiff Romine. Following the meeting,




                                                   2
Case: 2:20-cv-00258-EAS-KAJ Doc #: 36 Filed: 03/17/21 Page: 3 of 13 PAGEID #: 1099




McKibben instructed Dr. Swanner to place Dr. Husel on leave. (Id. at ¶ 268.) Dr. Swanner let Dr.

Husel know soon after that he was suspended. (Id. at ¶ 270.)

          In December of 2018, “Mount Carmel fired Dr. Husel, put 20 staff on leave, contacted a

homicide detective, and called the families of 26 patients to tell each of them that their loved ones

had been given a ‘fatal’ dose of fentanyl (even though no such thing had occurred).” (Compl. at

⁋ 29, ECF No. 8.)

          On December 7, 2018, Plaintiff Romine was told she was being placed on administrative

leave “while the investigation was conducted.” (Id. at ⁋ 307.) She was briefly taken off leave on

December 10, 2018, but was again placed on leave on December 21, 2018, after being told she

“had ‘impeaded’ the hospital’s own investigation.” (Id. at ⁋⁋ 324, 395–97.)

          On January 14, 2019, the CEO of Trinity Health released a statement that began:

          Mount Carmel Health…recently reported to authorities the findings of an internal
          investigation regarding a doctor who provided intensive care. Over the last four
          years, this doctor ordered significantly excessive and potentially fatal doses of pain
          medication for at least 27 patients who were near death. . . .”

(Id. at ⁋ 427.) The statement continued:

          Following the discovery, the doctor was removed from all patient care, and his
          employment was terminated. We’re working hard to learn all we can about these
          cases, and we removed 20 other hospital staff from providing further patient care
          while we gather more facts. This includes a number of nurses who were
          administering the medication and a number of staff pharmacists who were also
          involved in the related patient care.

(Id.) The CEO of Mount Carmel, Edward Lamb, published a virtually identical statement that same

day, while at the same time issuing a video release to the public in which he stated: “[t]he actions

that created this tragedy were . . . carried out by a small number of people who made poor decisions.

[W]e can’t disregard colleagues ignoring policies and putting our patients’ safety at risk.” (Id. at

¶ 429.)




                                                    3
Case: 2:20-cv-00258-EAS-KAJ Doc #: 36 Filed: 03/17/21 Page: 4 of 13 PAGEID #: 1100




        Thereafter, in late January, Plaintiff McNeil was placed on leave and ultimately terminated

by the hospital. (Id. at ¶ 444.) On January 30, Mount Carmel issued another public statement: “We

have now placed 23 colleagues on administrative leave, including members of the management

team.” (Id. ¶ 458.)

        Mount Carmel and Edward Lamb then issued another statement on March 13, 2019,

including:

        We have identified a total of 48 nurses and pharmacists whose actions are under
        review and whose names have been reported to the relevant nursing and pharmacy
        boards. Out of an abundance of caution, we have removed all colleagues who were
        associated with medication administration for an impacted patient. In total, 30
        colleagues are on administrative leave . . . .

(Id. at PageID# 541, 547). That same day Plaintiffs Bowen, Sheets, Macioce-Quinn, Wells, and

Lundy had been placed on administrative leave pending the outcome of the hospital’s

investigation. (Id. at ¶ 486.) Plaintiffs Wright and Readout were not placed on administrative leave

as they were former employees, (Id. at ⁋⁋ 52, 56), but they were “reported to the Board of Nursing

in connection with Mount Carmel’s announcement . . . .” (Id. at ⁋⁋ 636, 662).

        After several months, Plaintiffs Romine, Macioce-Quinn, Bowens, Sheets, Wells, and

Lundy were terminated by Mount Carmel on July 11, 2019. (Id. at ¶ 495.) That day, Mount Carmel

and Edward Lamb issued a statement reading in part: “We are terminating the employment of 23

colleagues—including 5 physician, nursing and pharmacy management team members—effective

today.” (Id. at PageID# 550.)

                                                   II.

        A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 8 “does not require ‘detailed factual allegations,’”

but pleadings cannot consist only of “labels and conclusions,” “formulaic recitation[s] of the




                                                    4
Case: 2:20-cv-00258-EAS-KAJ Doc #: 36 Filed: 03/17/21 Page: 5 of 13 PAGEID #: 1101




elements of a cause of action,” or “‘naked assertion[s] devoid of “further factual enhancement.”’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555, 557 (2007)). To survive a motion to dismiss for failure to state a claim for which relief can

be granted under Federal Rule of Civil Procedure 12(b)(6), “a plaintiff must ‘allege[ ] facts that

“state a claim to relief that is plausible on its face” and that, if accepted as true, are sufficient to

“raise a right to relief above the speculative level.”’” Mills v. Barnard, 869 F.3d 473, 479 (6th Cir.

2017) (citation omitted). A claim is plausible on its face “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. Courts must “construe the complaint in the light most favorable

to the plaintiff and accept all [well-pleaded factual] allegations as true.” Donovan v. FirstCredit,

Inc., 983 F.3d 246, 252 (6th Cir. 2020) (quoting Keys v. Humana, Inc., 684 F.3d 605, 608 (6th Cir.

2012)).

                                                  III.

          To establish defamation under Ohio law, the Plaintiffs must show:

          (1) that a false statement of fact was made, (2) that the statement was defamatory,
          (3) that the statement was published, (4) that the plaintiff suffered injury as a
          proximate result of the publication, and (5) that the defendant acted with the
          requisite degree of fault in publishing the statement.

Am. Chem. Soc’y v. Leadscope, Inc., 978 N.E.2d 832, 852 (Ohio 2012). When spoken, a

defamatory statement is slander, and when written it is libel. Gosden v. Louis, 687 N.E.2d 481,

488 (Ohio Ct. App. 1996). Defamation can be per se or per quod. A statement is defamatory per

se when it is defamatory on its face, while a statement is defamatory per quod when the defamatory

nature of the statement is implicit and comes in the form of an innuendo. Id.

          To be actionable, the defamatory statement must be “of and concerning” an individual

plaintiff. Whiteside v. United Paramount Network, 2004-Ohio-800, ⁋ 15, 2004 Ohio App. LEXIS



                                                   5
Case: 2:20-cv-00258-EAS-KAJ Doc #: 36 Filed: 03/17/21 Page: 6 of 13 PAGEID #: 1102




738 (Ohio Ct. App. 2004) (quoting New York Times Co. v. Sullivan, 376 U.S. 254, 267 (1964)).

That is, “an individual plaintiff must be clearly identifiable to support a claim for defamation.”

Abramson v. Pataki, 278 F.3d 93, 102 (2d Cir. 2002) (citing New York Times Co., 376 U.S. at 288–

89). A plaintiff does not need to be defamed by name for the statement to be actionable. When the

plaintiff is unnamed, the statement is still deemed to be of and concerning the plaintiff if “recipients

of the communication understood it to refer to that person.” Gosden, 687 N.E.2d at 495.

        The matter is somewhat different when the defamatory statement is made against not just

one person in the singular, but a number of people as a group. When the defamatory statement is

made against a group, the individual group members may still bring defamation actions, but only

under narrow circumstances. This is known as the group libel doctrine. Under this doctrine a

plaintiff can maintain a defamation cause of action when the defamatory statement is made against

a group of people, but only if the group is small enough that the defamation can reasonably be

understood to have been directed at the individual member, or the circumstances of the publication

reasonably give rise to the conclusion that the member is being particularly referenced. Frost v.

Nemeth, 1987 WL 18847, *3 (Ohio Ct. App. 1987) (citing Restatement (Second) of Torts § 564A

(1997)). These parameters essentially re-calibrate the of and concerning element to fit statements

that are made against a group of people rather than an individual.

        Defendants first ask this Court to dismiss Plaintiffs’ defamation count in the entirety,

contending that the statements should be analyzed as group libel and deemed not of and concerning

the Plaintiffs. (Def. Mot. to Dismiss at 6, ECF No. 21.) Plaintiffs, on the other hand, submit that

their cause of action is not based on a theory of group libel, but that even if it was the action would

still survive. (Resp. at 9, 18, ECF No. 22.) If this is individual defamation, the issue is whether the

“recipients of the communication understood it to refer to that person.” Gosden v. Louis, 687




                                                   6
Case: 2:20-cv-00258-EAS-KAJ Doc #: 36 Filed: 03/17/21 Page: 7 of 13 PAGEID #: 1103




N.E.2d 481, 495 (Ohio Ct. App. 1996). If it is group libel, the issue is whether the circumstances

reasonably give rise to the conclusion that the member is being particularly referenced. Frost, 1987

WL 18847 at *3. In either event the goal is to determine whether the statements were made of and

concerning the individual Plaintiffs.

       Starting at the beginning, Trinity Health first published a written statement on January 14,

2019. (Compl. at PageID# 539, ECF No. 8.) This statement is properly analyzed as group libel.

Indeed, the statement itself illustrates the difference between group and individual defamation.

Trinity Health stated, “this doctor ordered significantly excessive and potentially fatal doses of

pain medication for at least 27 patients who were near death and receiving intensive care.” (Id.)

This is a model example of a statement concerning a clearly identifiable and singular individual:

Dr. Husel. In contrast, further down in this publication Trinity Health stated, “we removed 20 other

hospital staff from providing further patient care while we gather more facts. This includes a

number of nurses who administered the medication and a number of staff pharmacists who were

also involved in the related patient care.” (Id.) The difference is plain to see. One statement

concerns an individual, one concerns a group. The claims brought by the group members based on

this publication, therefore, are analyzed using the group libel doctrine.

       Defendants contend that the group is too large to support a defamation claim and assert

that Plaintiffs have not alleged that the statements were directed at them particularly. (Def. Mot.

to Dismiss at 12, ECF No. 21.) The Plaintiffs do not attempt to rebut the issue of group size, instead

submitting that the “circumstances of the publication reasonably give rise to the conclusion that

there is a particular reference to the Plaintiffs . . . .” (Resp. at 18–19, ECF No. 22 (quotation

omitted).) As Plaintiffs recognize, “it is for the court, in the first instance, to determine if the

alleged libel is reasonably capable of bearing an application to the plaintiffs, and only if such a




                                                  7
Case: 2:20-cv-00258-EAS-KAJ Doc #: 36 Filed: 03/17/21 Page: 8 of 13 PAGEID #: 1104




construction is possible will the case go to the jury for a determination of whether the publication

did, in fact, concern the plaintiffs.” Michigan United Conservation Clubs v. CBS News, 485

F.Supp. 893, 897 (W.D. Mich. 1980).

       Trinity Health’s January 14, 2019, statement is not reasonably capable of bearing an

application to Plaintiffs, other than Plaintiff Romine. Defamatory publications are read within the

context that they are published. See Connaughton v. Harte Hanks Communication, Inc., 842 F.2d

825, 840 (6th Cir. 1998) (addressing whether an article was defamatory); see also Restatement

(Second) of Torts § 564A cmt. d. (1997). On January 14, 2019, the context did not suggest that

Plaintiffs, other than Plaintiff Romine, were the targets of the statement. The statement was written

in the past tense (“we removed”) but at that point only Plaintiff Romine was on leave. (Compare

Compl. at PageID# 539 with Compl. at ⁋⁋ 395–97, 445–46, 486.) Plaintiffs allege that the group

was well enough defined for family, friends, acquaintances, and employers to know that each

Plaintiff was part of the group. (Compl. at ⁋ 605, ECF No. 8.) But with respect to this publication,

that proposition is internally inconsistent for every Plaintiff except Romine. The group was well

enough defined for people to know that these publications were made of and concerning those

employees who were placed on administrative leave as of January 14, 2019, and that group only

includes Plaintiff Romine.

       In contract to the other Plaintiffs, this statement is reasonably capable of bearing an

application to Plaintiff McNeil. Not only was Plaintiff Romine on leave at the time of the

statement, she had also been told her leave related to the investigation. (See Id. at ⁋⁋ 307, 395–97.)

Given these circumstances, it is plausible that Plaintiff Romine was one of the 20 hospital staff

referred to in Trinity Health’s statement. The statement was made “of and concerning” Plaintiff

Romine.




                                                  8
Case: 2:20-cv-00258-EAS-KAJ Doc #: 36 Filed: 03/17/21 Page: 9 of 13 PAGEID #: 1105




       Trinity Health only published one additional statement: the statement it posted to its

website. (Compl. at PageID# 540–41.) This undated publication is similar to the statement

addressed above. Relevant to the of and concerning element, it states that along with removing the

doctor, they also “removed 20 other hospital staff from providing further patient care while we

gather more facts.” (Id.) Though the publication is undated, the number of removed staff in this

posting is the same as in the January 14 publication, and nothing in the Complaint suggests that

this statement concerned a different 20 staff members. Here, as before, the circumstances

reasonably indicate that Trinity Health was making particular reference to Plaintiff Romine, but

none of the other Plaintiffs, as only Plaintiff Romine was among the initial 20 staff members that

were placed on administrative leave. As such, this Court finds that Trinity Health’s allegedly

defamatory statement are reasonably capable of bearing an application to Plaintiff Romine only.

       Turning to the statements made by Mount Carmel and Edward Lamb, the Court begins

again with their January 14, 2019 statements. That day Lamb issued a statement on behalf of Mount

Carmel that was virtually identical to Trinity Health’s January 14 statement, while also adding a

video wherein Lamb stated that “a small number of people” made “poor decisions.” (Compl. at

⁋ 429.) Hearing the “small number of people” video statement outside the context of the written

statement, the language is vague and the target unascertainable. (Id.) But, viewing the video

statement in the context of Lamb’s simultaneously issued written statement, the language becomes

a short-hand reference to the “20 hospital staff” who had been placed on administrative leave. (Id.

at PageID# 541–42, ECF No. 8.) Again, that group only includes Plaintiff Romine. These January

14, 2019, statements were made of and concerning Plaintiff Romine, but none of the other

Plaintiffs, and only Plaintiff Romine can build a defamation cause of action upon them.




                                                9
Case: 2:20-cv-00258-EAS-KAJ Doc #: 36 Filed: 03/17/21 Page: 10 of 13 PAGEID #: 1106




       The Court now turns to Mount Carmel’s January 30, 2019, response to the media. (Compl.

at PageID# 545, ECF No. 8.) The analysis remains the same for all Plaintiffs except Plaintiff

McNeil. By January 30, 2019, Mount Carmel had placed an additional three employees on

administrative leave and published a statement which provided in pertinent part: “We have now

placed 23 colleagues on administrative leave, including members of the management team.” (Id.)

Plaintiff McNeil was placed on administrative leave in late January. (Compl. at ⁋⁋ 445–46.) Given

the close proximity in time, the statement is reasonably capable of bearing an application to

Plaintiff McNeil. Put another way, it is plausible that Plaintiff McNeil was one of the 23 colleagues

referred to in Mount Carmel’s statement. The statement was “of and concerning” the Plaintiff.

       Next, the Court turns to the March 13, 2019, media statement by Mount Carmel and

Edward Lamb. (Compl. at PageID# 547–48, ECF No. 8.) The statement provides, inter alia, that

Mount Carmel “[r]emoved from patient care any colleague who was in any way part of medication

administration for an impacted patient” and that “30 colleagues are on administrative leave . . . .”

(Compl. at PageID# 547–48, ECF No. 8.) In this publication Mount Carmel also stated that they

“have identified a total of 48 nurses and pharmacists whose actions are under review and whose

names have been reported to the relevant nursing and pharmacy boards.” (Id. at PageID# 548.) On

the day of this publication, March 13, 2019, Plaintiffs Bowens, Sheets, Macioce-Quinn, Wells,

and Lundy were placed on administrative leave “pending the conclusion of hospital’s Investigation

[sic].” (Id. at ⁋ 486.) Plaintiffs Wright and Readout allege that they were among those “reported to

the Board of Nursing in connection with Mount Carmel’s announcement . . . .” (Id. at ⁋⁋ 636, 662).

Based on these circumstances, it is plausible that Mount Carmel and Edward Lamb made this

statement of and concerning Plaintiffs Bowens, Sheets, Macioce-Quinn, Wells, Lundy, Wright,

and Readout.




                                                 10
Case: 2:20-cv-00258-EAS-KAJ Doc #: 36 Filed: 03/17/21 Page: 11 of 13 PAGEID #: 1107




        Accordingly, no Defendant is entitled to a full dismissal of the defamation count based on

the group libel doctrine. The Court turns to Defendants’ second argument.

        Defendants submit that if the Court will not dismiss the defamation count in the entirety, it

should nonetheless find that certain of the allegedly defamatory statements were not made of and

concerning Plaintiffs. 2 (See Def. Mot. to Dismiss at 16, ECF No. 21.) Plaintiffs respond that such

a request is a premature motion in limine, and that Defendants cannot parse their statements into

fragments in this manner. (Resp. at 2, 19 ECF No. 22.) Both parties are correct in part.

        Attached as Exhibit D to their Complaint, Plaintiffs included twenty statements made by

the Defendants at different times, which Plaintiffs allege to be defamatory. (Compl. at ⁋ 609, ECF

No. 8.) This Court has already addressed some of them above. It is unclear whether Plaintiffs are

attempting to bring numerous causes of action, each based on a different one of these statements,

or whether Plaintiffs are attempting to bring a single cause of action based on a collection of

statements. In construing this as a single cause of action, this would have a similar practical effect

to agreeing with Defendants’ second argument in the entirety. Therefore, for the purposes of this

motion the Court understands Plaintiffs to be raising a different cause of action based on every

allegedly defamatory statement that was separately published.

        Many of the allegedly defamatory statements published by Defendants were not made of

and concerning the individual Plaintiffs. For example, Mount Carmel’s January 22, 2019, response

to the media is one such published statement. In the entirety this statement reads:

        Based on what this doctor did to these near-death patients, we understand that some
        of these families may be considering legal action. We’ve apologized to these
        families, we’ve apologized publicly, and we’re continuing to cooperate with law


2
 Defendants do not raise this argument with respect to Mount Carmel’s January 15, 2019, response to media;
January 16, 2019, response to media; January 18, 2019, response to media; January 30, 2019, response to media; or
February 1, 2019 media statement and response to media. (See Def. Mot. to Dismiss at PageID# 719–20, 729, 731–
32, ECF No. 21.)


                                                       11
Case: 2:20-cv-00258-EAS-KAJ Doc #: 36 Filed: 03/17/21 Page: 12 of 13 PAGEID #: 1108




       enforcement and other authorities. We’re also working to build additional
       safeguards so that a tragedy like this never happens again.

(Compl. at PageID# 543–44.) This statement was made of and concerning Dr. Husel specifically.

The Plaintiffs were not mentioned by name, they were not mentioned using pronouns or titles, and

they were not mentioned as a group. Whether this statement is contextually relevant to the

separately published statements of and concerning Plaintiffs is a question not presently before the

Court. This statement, however, is not a defamatory statement of and concerning Plaintiffs, and

thus it cannot serve them as the foundation for a cause of action.

       For the same reason, the following statements by Mount Carmel were not made of and

concerning the individual Plaintiffs: (1) the January 24, 2019, media statement; (2) the January 25,

2019, response to media; (3) the February 22, 2019, media statement; (4) the February 25, 2019,

response to media; (5) the March 15, 2019, response to media; (6) the April 17, 2019, media

response; (7) the April 22, 2019, media response; and (8) the May 24, 2019, response to media.

(Compl. at PageID# 544–47, 549, ECF No. 8.) None of these statements makes any reference to

Plaintiffs. To the extent that Plaintiffs are attempting to base separate causes of action upon these

statements, they too are deficient.

       However, Plaintiffs are correct that Defendants may not fragment statements that were

made within a single publication. To illustrate, on March 14, 2019, Mount Carmel published the

statement, that, inter alia, “we placed all nurses who were associated with medication

administration for an impacted patient on paid administrative leave until ongoing investigations

provide a complete understanding of individual nurse’s actions.” (Compl. at PageID# 548–49.)

Defendants do not address this part of the publication, focusing instead on a different sentence

wherein Mount Carmel expressed its sympathies for the families of the affected patients. (Def.

Mot. to Dismiss at PageID# 721, ECF No. 21.) As previously mentioned, an allegedly defamatory



                                                 12
Case: 2:20-cv-00258-EAS-KAJ Doc #: 36 Filed: 03/17/21 Page: 13 of 13 PAGEID #: 1109




statement must be read in context, which includes the context of the entire publication. See

Connaughton v. Harte Hanks Communication, Inc., 842 F.2d 825, 840 (6th Cir. 1998). Here, that

includes the sentence of this publication quoted just above, which allegedly implicates certain

nurses in the wrongdoing. (Compl. at PageID# 539, 548–49, ECF No. 8.) Because Defendants do

not address the part of the publication that is most salient to the element that they contend is

deficient (the of and concerning element), their argument is not well taken here. The same holds

true for the July 11, 2019 publication. (Id. at PageID# 549–51.)

                                               IV.

       For the reasons stated above, Defendants’ Motion to Dismiss (ECF No. 21) is GRANTED

in part and DENIED in part. No parties are to be dismissed.

       IT IS SO ORDERED.



3/17/2021                                      s/Edmund A. Sargus, Jr.
DATE                                           EDMUND A. SARGUS, JR.
                                               UNITED STATES DISTRICT JUDGE




                                                13
